           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page11ofof30
                                                                            30



 1   DAVID M. ROSENBERG-WOHL (Cal. Bar No. 132924)
     HERSHENSON ROSENBERG-WOHL,
 2
     A PROFESSIONAL CORPORATION
 3   315 Montgomery St., 8th Fl.
     San Francisco, CA 94104
 4   (415) 829-4330
     david@hrw-law.com
 5

 6

 7

 8

 9
                               UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   JACKIE TABAS, LINDA HOBBS, TIM              Case No. 3:18-cv-7087
15   SAMARTINO, BARBARA SJODAHL,
     PATRICIA DAWN WALKER AND CHERYL
16   WHELAN, ON BEHALF OF THEMSLEVES             FIRST AMENDED COMPLAINT ON
     AND ALL OTHERS SIMILARLY                    STIPULATION, AS ORDERED
17   SITUATED,                                   [CLASS ACTION]
18
                 Plaintiff,
19
                 vs.
20
     MOVIEPASS, INC., HELIOS AND
21
     MATHESON ANALYTICS INC., AND DOES
22   1-10,

23               Defendants.

24

25
     1.    Plaintiffs, Jackie Tabas (“TABAS”), Linda Hobbs (“HOBBS”), Tim Samartino
26
           (“SAMARTINO”), Barbara Sjodahl (“SJODAHL”), Patricia Dawn Walker
27

28
           (“WALKER”) and Cheryl Whelan (“WHELAN”), on behalf of themselves and all others
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 1
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page22ofof30
                                                                            30



 1         similarly situated (“Plaintiffs”), by and through the undersigned counsel, bring this
 2
           Complaint against Defendants MoviePass, Inc. (“MOVIEPASS”), Helios and Matheson
 3
           Analytics Inc. (“HMNY”), and Does 1-10 (together, “Defendants”) for damages,
 4
           restitution, declaratory and injunctive relief, and in support thereof state as follows:
 5

 6                         JURISDITION AND VENUE

 7
     2.    This court has federal jurisdiction pursuant to 28 U.S.C. § 1331 under RICO (12th Claim
 8

 9         for Relief). This Court also has federal diversity jurisdiction pursuant to 28 U.S.C. § 1332

10         because the citizenship of the parties is completely diverse and the amount in controversy
11
           exceeds $75,000. Plaintiffs are citizens of California, Ohio and Florida. Defendants are
12
           corporate citizens of New York incorporated in Delaware. Doe defendants include
13
           individuals, who, on information and belief, live in New York. This Court has
14

15         supplemental jurisdiction over the balance of the claims asserted herein under 28 U.S.C.

16         § 1367.
17
     3.    Defendants are subject to personal jurisdiction throughout California pursuant to 28
18
           U.S.C. §§ 1391(b)(2) and (3) because they enter into contracts with consumers such as
19
           Plaintiffs who reside there or cause their business entities to do so.
20

21   4.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because Defendants

22         seek to do and do business in this county/District, Defendants have transacted business
23
           with Plaintiffs in this county/District, and Defendants are subject to personal jurisdiction
24
           in this county/District. See, e.g., Exhibit 1.
25
           FACTUAL ALLEGATIONS
26

27         MOVIEPASS: the Dream, the Financial Reality, and HMNY’s “Bet the Company”

28         Mistake
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 2
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page33ofof30
                                                                            30



 1   5.    MOVIEPASS is a company, as its name implies, that sells consumers subscriptions to go
 2
           out to see movies in movie theaters. For a subscription, a consumer pays MOVIEPASS a
 3
           monthly fee, for which she gains access to the movies in showing in movie theaters,
 4
           nationwide. Using an app that the consumer downloads to his or her phone, the consumer
 5

 6         identifies the movies playing in the area, selects a movie of choice at a showtime of

 7         choice, goes to the theater and uses the MOVIEPASS card as a debit card, transferring
 8
           payment for the movie selected from MOVIEPASS to the theater.
 9
     6.    Mitch Lowe is the CEO of MOVIEPASS, Stacy Spikes and Hamet Watt are Co-Founders
10
           and Co-Chairmen. Lowe is the person responsible for day to day decision-making
11

12         involving MOVIEPASS and interacting with MOVIEPASS’ corporate parent, HMNY.

13         Theodore Farnsworth is Chairman and CEO of HMNY. Stuart Benson is CFO and
14
           Secretary of HMNY.
15
     7.    From its start in 2011, MOVIEPASS has struggled to find its proper model, both in terms
16
           of what it offers and its price. As it grew in size, MOVIEPASS tried several pricing
17

18         structures, from 2-3 films/month, to “unlimited” plans with pricing based on market size.

19         In December 2016, the service had 20,000 subscribers. As of 2018, MOVIEPASS offered
20
           an annual subscription for $89.95 with unlimited movies (one per day). It has also offered
21
           a quarterly pass, and it has offered – and continues to offer – a monthly service, which
22
           has had a variable price over time.
23

24   8.    On August 15, 2017, a majority interest in MOVIEPASS was purchased by the data

25         analytics firm Helios and Matheson Analytics Inc. (“HMNY”). MOVIEPASS had a
26
           growing customer database. HMNY had money. The prize sought by HMNY’s
27
           investment was the moviegoing habit data of MOVIEPASS customers. HMNY wanted to
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 3
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page44ofof30
                                                                            30



 1         sell this data. HMNY subsequently doubled down on its bet, increasing its ownership of
 2
           MOVIEPASS to 91.8% and initiating a merger of MOVIEPASS into HMNY.
 3
     9.    The cash infusion allowed MOVIEPASS growth to explode. Following HMNY’s
 4
           investment in August 2017, MOVIEPASS membership shot up from the 20,000
 5

 6         subscribers of December 2016 to 400,000 in September, 2017. The number was 600,000

 7         in October, 2017, 1 million in December, 2017 2 million in February, 2018 and 3 million
 8
           in June 2018.
 9
     10.   To fund this growth, HMNY has mortgaged its future. While MOVIEPASS membership
10
           continues to increase, the company has struggled to find a model that allows it to be
11

12         profitable. MOVIEPASS survives on HMNY cash, and HMNY has increasingly bet its

13         company on the ultimate profitability of MOVIEPASS data. The net income of HMNY in
14
           2017 was $151M. In April 2018 HMNY sold $150M in stock. A considerable portion of
15
           the proceeds went to fund MOVIEPASS. In May 2018, HMNY lost $40M. In July,
16
           HMNY filed to raise another $1.2B to keep MOVIEPASS alive. In August, HMNY
17

18         reported a loss of $100M in the second quarter.

19   11.   In August, 2018, investors brought a class action lawsuit in the Southern District of New
20
           York against HMNY, Farnsworth and Benson. October, 2018 the Attorney General’s
21
           office in New York opened an investigation into how the company had been
22
           communicating about its financial situation with its investors. Late that month, HMNY
23

24         announced its intention to spin off MOVIEPASS in an attempt to insulate HMNY from

25         the MOVIEPASS investment. As of November 16, 2018, HMNY stock was selling on
26
           NASDAQ at just over a penny a share.
27
           The Basis for the Lawsuit
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 4
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page55ofof30
                                                                            30



 1   12.   Innovation is risky: investors risk losing everything in the calculated hope of a big
 2
           payout. Investors know the risks. But consumers are not investors. They part with a small
 3
           amount of money for a promised good or service. They trust in the good will of their
 4
           contracting partners. Their contracts are to be honored, even when the company from
 5

 6         which they bought a service struggles financially. If anyone is to lose money, it is the

 7         company owners and investors – shareholders big and small. These are the individuals
 8
           and entities that stood to gain considerably if their bet paid off.
 9
     13.   Here, HMNY continually took steps to protect itself at the expense of MOVIEPASS
10
           subscribers. From the time it acquired majority ownership of MOVIEPASS, HMNY
11

12         instructed MOVIEPASS to make promises too vague to be enforceable contracts, and

13         breached promises it was obliged to honor. It viewed the MOVIEPASS customer base as
14
           data, not people. Its focus was upon increasing the database, not keeping its financial
15
           commitments to MOVIEPASS customers. MOVIEPASS customers were not the only
16
           victims here: HMNY, Farnsworth, Benson and Lowe operated an association in fact to
17

18         manage what is in effect a criminal enterprise in the eyes of the law operating within the

19         otherwise legitimate businesses of MOVIEPASS and HMNY (alternatively, by taking
20
           over the previously legitimate business of MOVIEPASS itself). The activity of the
21
           enterprise that violate criminal law is its demand, continually, that MOVIEPASS breach
22
           its contracts with its subscribers and post website announcements and write email traffic
23

24         to MOVIEPASS customers that constitute representations known or reasonably known to

25         be untrue (and are therefore fraudulent representations). Farnsworth and Benson, due to
26
           their respective responsibilities as CEO and CFO of HMNY, necessarily generated and
27
           carried out this activity through Lowe, CEO of their subsidiary. For example:
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 5
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page66ofof30
                                                                            30



 1   14.   HMNY directed MOVIEPASS to break, and MOVIEPASS broke, MP’s monthly
 2
           contracts with consumers at least as of mid-July, 2018, removing most desirable movies
 3
           and rendering the contracts worthless, all the while representing that these actions were
 4
           consistent with MP’s contractual commitments and simply designed to enhance them.
 5

 6   15.   As of 8/24/18, HMNY directed MOVIEPASS to cancel, and MOVIEPASS cancelled, the

 7         one-year subscription plan and took from consumers the financial value of the remaining
 8
           months on these contracts, because (1) they truncated service for remainder of the year;
 9
           and (2) while they may have offered certain consumers a refund for the remainder, (a)
10
           they gave only one week to accept, and (b) if a consumer were to opt out, the consumer
11

12         was precluded from signing up even for the monthly service for 9 months. Also, HMNY

13         directed MOVIEPASS not to provide, and MOVIEPASS did not provide, a refund –
14
           whether promptly, easily, or at all -- when asked. Also, HMNY directed MOVIEPASS
15
           not to provide, and MOVIEPASS did not provide, access for consumers -- even truncated
16
           access -- for the remainder of the year for which consumers had paid.
17

18   16.   HMNY directed MOVIEPASS to offer, and MOVIEPASS offered, monthly

19         subscriptions which were too vague to be enforceable contracts, while nonetheless taking
20
           consumers’ money for these subscriptions.
21
     17.   HMNY directed MOVIEPASS to offer, and MOVIEPASS offered, monthly
22
           subscriptions which offered consumers the choice of movies they wanted to see, all the
23

24         while knowing this was not likely to be true and continually pulling specific movies and

25         theaters from the list of availability.
26
     18.   Simultaneously with its fraud and breach of contract, HMNY made it virtually impossible
27
           for consumers to resolve any concerns. HMNY itself was and is nonexistent on
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 6
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page77ofof30
                                                                            30



 1         MOVIEPASS websites. HMNY directs MOVIEPASS to offer customer service in name,
 2
           but in fact responses to email inquiries would consist of boilerplate language.
 3
           MOVIEPASS, at the direction of HMNY, continually changes its language and removes
 4
           the prior versions of terms and conditions from the MOVIEPASS website, making it
 5

 6         impossible for consumers to know the terms that actually applied when they signed up.

 7         MOVIEPASS likewise fails to make itself available by any means to resolve consumer
 8
           complaints and either ignores them or waits some time before responding, at which point
 9
           the response is generic saying nothing responsive to the particular complaint at hand and
10
           giving no hint as to what a consumer should do next to resolve the issue.
11

12         The Arbitration Clause

13   19.   Originally neither offering nor arbitration as a way of resolving disputes, MOVIEPASS,
14
           at the direction of HMNY, introduced the clause into at least one of its subscription
15
           contracts effective on or about October 30, 2017.
16
     20.   From October 30, 2017 to the present, MOVIEPASS has created at least nine iterations of
17

18         its terms and conditions, many of which have affected the language in the arbitration

19         clause. None of these arbitration clauses are part of its actual contractual agreements with
20
           its customers:
21
              a. MOVIEPASS has never called the introduction of this clause of any changes to its
22
                  customers. It told none of its existing or prospective customers that it was about to
23

24                or had in fact introduced an arbitration clause into its Terms and Conditions in

25                October 2017, either explicitly by identifying the language or by providing a link
26
                  to see operative changes, or indirectly by encouraging its membership to review
27
                  carefully the Terms and Conditions that would apply to them.
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 7
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page88ofof30
                                                                            30



 1            b. By contrast, MOVIEPASS has concealed not just its introduction of this clause
 2
                 but its changes to this clause, both by emphasizing other changes in its regular if
 3
                 not ubiquitous emails to its customers -- and by secreting the language at the end
 4
                 of a very long Terms and Conditions – and in text that is not differentiated from
 5

 6               any of the surrounding text -- that a customer would have to search for and click

 7               to obtain, and then read the document through to the very end, in order to find.
 8
              c. MOVIEPASS has obfuscated whether an arbitration clause might apply to a
 9
                 particular consumer’s contract by regularly removing the versions of the Terms
10
                 and Conditions that applied to a given customer upon signing up, refusing to
11

12               provide these upon request or as reasonably required, and presenting whatever

13               happens to be the current Terms and Conditions as containing the relevant
14
                 language for a given dispute.
15
              d. MOVIEPASS has concealed that these arbitration clauses have in fact changed
16
                 over time and presently misrepresents that the arbitration clause last modified in a
17

18               contract version of 7/5/18 applies to all enrollments before 12/6/18.

19            e. MOVIEPASS has also obfuscated the way in which arbitration would work in a
20
                 given dispute by confusing and contradictory wording of the clause, including but
21
                 not limited to how to arbitrate, where to arbitrate, and what rules are to apply.
22
              f. MOVIEPASS has also repeatedly fail to explain that arbitration is a pathway to
23

24               resolve a given dispute, failed to answer questions about the arbitration process,

25               and ignored requests for arbitration made to it.
26
              g. By its specific choices of what to conceal, as well as its specific choices of how to
27
                 obscure the existence of the arbitration clause, as well as its specific choices of
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 8
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page99ofof30
                                                                            30



 1                 how to obfuscate the way in which arbitration would work in a given dispute, as
 2
                   well as its specific choices of failing to explain arbitration as the pathway to
 3
                   resolve a given dispute, ignoring requests for arbitration, and a business plan that
 4
                   expects consumers not to use the arbitration process, MOVIEPASS has tried to
 5

 6                 make sure that any consumer who signs up for its service is unaware of any

 7                 arbitration clause that conceivably might be applicable to that consumer and, on
 8
                   information and belief, MOVIEPASS has been successful, in that all or virtually
 9
                   all of its customers either are unaware of whether there is an applicable arbitration
10
                   clause or if any consumer happens to be so aware, that consumer cannot
11

12                 reasonably determine which arbitration clause within which contract is supposed

13                 to apply, and what any of this actually means. MOVIEPASS counts on this, as
14
                   does HMNY: it expects and knows that consumers are confused and intimidated
15
                   by long and hard to read form contracts, that if they even read the arbitration
16
                   agreement they will not know what to do with it and certainly will not use it, and
17

18                 in fact, consumers do not use it. Nor does MOVIEPASS use arbitration against

19                 any of its consumers. Alternatively, MOVIEPASS has used this process against
20
                   its consumers far more frequently than any consumer has used the process against
21
                   MOVIEPASS. Discovery will document all of this.
22
           Plaintiffs
23

24   21.   Jackie Tabas (“TABAS”) is a California consumer who has been, and is presently, a

25         MOVIEPASS subscriber. She signed up for monthly membership on 11/20/17, paying
26
           $9.95/month. She pays a certain amount each month in exchange for the offer from
27
           MOVIEPASS to make available a certain number of movies that she wants to see.
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 9
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page10
                                                                      10ofof30
                                                                             30



 1         TABAS has had increasing difficulty finding movies that she wishes to see available on
 2
           the MOVIEPASS app.
 3
     22.   Linda Hobbs (“HOBBS”) is a California consumer who signed up for the MOVIEPASS
 4
           one-year subscription plan at $89.95 in January, 2018. She attended 5-7 movies per week
 5

 6         until the Summer, 2018, when a Tom Cruise action blockbuster was in the theaters. She

 7         tried to register complaints regularly, sometimes being able to reach a live person by
 8
           telephone. At the time she was denied entrance to the Tom Cruise movie at her local
 9
           AMC Rolling Hills Theatre, MOVIEPASS had eliminated its phone staff. At that point,
10
           HOBBS’ communications with MOVIEPASS were through her account on her cell
11

12         phone, as they had advised. Being concerned that MOVIEPASS would charge her card

13         for a second year, online, she attempted to cancel her card via her account, as
14
           MOVIEPASS had instructed online. It was very difficult to determine when and how to
15
           cancel. She wanted to continue until January but decided to cancel in October, 2018, two
16
           months earlier, rather than have to fight to obtain a refund for a second yearlong contract
17

18         that she did not authorize. She tried to obtain information about a refund for the

19         remaining months but read on Reddit there was now no one to contact. Her contract
20
           ended January, 2019.
21
     23.   Tim Samartino (“SAMARTINO”) is a California consumer who signed up for the
22
           MOVIEPASS one-year subscription plan in March, 2018. First, he noticed that
23

24         MOVIEPASS took away the ability to see a movie multiple times. Then he noticed that

25         MOVIEPASS limited the amount of movies he could see to 3 per month. Then he noticed
26
           that MOVIEPASS started limiting showtimes available within the app (he went to the
27
           theater several times when a movie showed available in the app only to find out he could
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 10
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page11
                                                                      11ofof30
                                                                             30



 1         not check in once he arrived since it had been removed, and he could not contact
 2
           customer support via the app in order to resolve this). Then he noticed that all showtimes
 3
           disappeared from the app – he hasn't been able to use it at all for several months. He
 4
           complained at least 2 times via the MOVIEPASS app chat, the response to which has
 5

 6         been "we are sorry the movie you wanted to see is not appearing in the app, please try

 7         again a different day." He submitted a refund request on 12/19/18. MOVIEPASS
 8
           responded "I sincerely apologize for any frustrations you have experienced while being
 9
           a MoviePass member. I understand that the changes in showtime availability have
10
           impacted your desire or ability to use the service. However, I am not able to refund you
11

12         for the time remaining on your annual subscription as the status of your unlimited

13         account remains the same. You are still able to see one supported movie a day in
14
           accordance with our rotating schedule found here: MoviePass.com/movies. As your
15
           account is annual it will remain active through March 18th, 2019. At that time it will
16
           cancel out and you will not incur any additional fees." Even though his contract ends
17

18         03/18/19, the service is useless at present since there are no showtimes available (having

19         checked at least 7 times since writing to cancel).
20
     24.   Barbara Sjodahl (“SJODAHL”) is an Ohio consumer who signed up for the
21
           MOVIEPASS one-year subscription in April, 2018. Since August, 2018, she has only
22
           been able to see one movie with my MoviePass. That was an hour away from her home at
23

24         an eticket theater. She decided to make the long drive just so she could use her

25         membership and not feel completely cheated. MoviePass has now stopped offering
26
           eticketing. She tries several times a week to use MOVIEPASS, but there are no movies at
27
           any of the dozen theaters near her. If a movie happens to register as earlier in the day, it's
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 11
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page12
                                                                      12ofof30
                                                                             30



 1         gone by 4:00 PM. In August, 2018 she learned that MOVIEPASS changed the terms
 2
           from 1 movie a day to 3 movies a month. At that time she was given the option to cancel,
 3
           but she thought 3 movies a month for roughly $7 was still a good deal, so she decided not
 4
           to cancel. However, since MOVIEPASS has been offering no movies, she has asked
 5

 6         repeatedly for them to refund her money, but when they finally reply, she only gets pat

 7         answers saying nothing.
 8
     25.   Patricia Dawn Walker (“WALKER”) is a Florida consumer who signed up for the
 9
           MOVIEPASS monthly subscription in March, 2018 at $9.95/month for 1 movie/day.
10
           Beginning in June-July, 2018, WALKER could no longer find movies to see. Sometimes
11

12         no movies were available that I hadn’t either already seen or that I wasn’t interested in

13         watching. She sent numerous emails and make several phone calls complaining, and
14
           received no satisfaction. She cancelled at the end of August 2018.
15
     26.   Cheryl Whelan (“WHELAN”) is a California consumer who purchased an annual
16
           subscription in March, 2018. In July, WHELAN began having problems not seeing
17

18         movies she wanted to see – her pass simply wouldn’t work. At times, she was told by

19         MOVIEPASS to walk around the movie theater a number of times, trying time after time.
20
           That didn’t work. MOVIEPASS reimbursed one movie, then stopped answering her
21
           queries. In August, WHELAN received an email telling her she could no longer see an
22
           unlimited number of movies but was limited to three per month. That message was
23

24         confirmed in a telephone conversation. Regardless, she has not been able to see any

25         movie for the past four months. Upon calling, she has received many different reasons for
26
           the lack of any available screenings. Sometimes MOVIEPASS said it would “reset” her
27

28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 12
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page13
                                                                      13ofof30
                                                                             30



 1         pass, but if that ever happened, it made no difference. MOVIEPASS represented that her
 2
           lack of access was just random, so WHELAN kept hoping it would work.
 3
     27.   There were times when WHELAN would go to the movies with a friend who had a
 4
           monthly pass. Movies that had space, and that her friend could access, were not available
 5

 6         to WHELAN.

 7   28.   WHELAN also purchased a gift pass for her sister. Due to her sister’s poor health, she
 8
           was unable to attend movies with WHELAN. WHELAN cancelled this account. Her
 9
           sister returned to health shortly thereafter, but she no longer had her account card.
10
           MOVIEPASS said it would cost $10 for a new card. WHELAN paid the $10. But her
11

12         sister has not been able to use the gift pass. WHELAN had accepted MOVIEPASS’s

13         representations that WHELAN’s problems were idiosyncratic; she had no idea her sister
14
           was going to have all the same problems as WHELAN herself had experienced and
15
           would not have either purchased the gift originally or the replacement card if she had
16
           known her sister would have the same problems.
17

18         CLASS ACTION ALLEGATIONS

19   29.   Class definition.
20
              a. Consumers who have purchased monthly subscriptions but have not been able to
21
                  find the promised number of movies they want to see.
22
              b. Consumers who have purchased monthly subscriptions but have not been able to
23

24                find a reasonable number of movies they want to see for the price paid.

25            c. Consumers who have purchased quarterly subscriptions but have not been able to
26
                  find the promised number of movies they want to see.
27

28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 13
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page14
                                                                      14ofof30
                                                                             30



 1            d. Consumers who have purchased quarterly subscriptions but have not been able to
 2
                  find a reasonable number of movies they want to see for the price paid.
 3
              e. Consumers who have purchased annual subscriptions but have not been able to
 4
                  find movies they want to see.
 5

 6            f. Consumers who have purchased annual subscriptions but have not been able to

 7                find a reasonable number of movies for the price paid.
 8
              g. Consumers who have canceled subscriptions but have not been able to use their
 9
                  membership for the remainder of the term.
10
              h. Consumers who have canceled subscriptions but have not been able to obtain a
11

12                refund.

13            i. Consumers who have found that their cards do not work even though a movie is
14
                  available at a specific theater.
15
              j. Consumers who have found that their cards do not work even though a movie was
16
                  identified as available at a specific theater.
17

18            k. The foregoing classes are national in scope. Subclasses exist for California

19                consumers.
20
     30.   Numerosity. There are so many potential class members that individual joinder of class
21
           members is impractical. Plaintiffs come from different states; the internet reflects a broad
22
           group of dissatisfied customers.
23

24   31.   Commonality. There are questions of law or fact common to class members. There are

25         only three types of contracts MOVIEPASS offered – monthly, quarterly and annual – and
26
           they are all governed by the same Terms and Conditions applicable at the time a
27
           customer signs up. All customers share the experience of obtaining less for their money
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 14
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page15
                                                                      15ofof30
                                                                             30



 1         than promised by MOVIEPASS. The subclasses identified above are a tentative grouping
 2
           of similarly situated customers. These may change, of course, with discovery. All
 3
           versions of the Terms and Conditions identify New York law as the choice of law. That
 4
           law can be applied equally to customers of every state. Certain of the named plaintiffs are
 5

 6         Californians. California has an interest in applying its own laws to protect its consumers;

 7         those named plaintiffs have claims in common with their fellow Californians.
 8
     32.   Typicality. Claims of Plaintiffs as class representative are typical of those of absent class
 9
           members. The claims identified above run the gamut of the sort of problems that
10
           MOVIEPASS customers have experienced.
11

12   33.   Adequacy of representation. Class counsel and Plaintiffs intend to fairly and adequately

13         protect the interests of absent class members. Class counsel is experienced in class action
14
           matters, and Plaintiffs understand their obligations are to the potential class they seek to
15
           represent.
16
     34.   It is anticipated that other class members will be added before the seeking of class
17

18         certification.

19         FIRST CLAIM FOR RELIEF
20
           (Breach of Contract) [MOVIEPASS]
21
     35.   Plaintiffs incorporate by reference and hereby re-allege the allegations of paragraphs 1-34
22
           of this Complaint as if fully set forth herein.
23

24   36.   MOVIEPASS has breached Plaintiffs’ contracts by failing to honor their terms and

25         frustrating their purpose.
26
           SECOND CLAIM FOR RELIEF
27
           (Breach of Contract) [MOVIEPASS]
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 15
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page16
                                                                      16ofof30
                                                                             30



 1   37.   Plaintiffs incorporate by reference and hereby re-allege the allegations of paragraphs 1-36
 2
           of this Complaint as if fully set forth herein.
 3
     38.   MOVIEPASS has breached Plaintiffs’ contracts by violating the terms of good faith and
 4
           fair dealing implied by fact and law in each of these contracts.
 5

 6         THIRD CLAIM FOR RELIEF

 7         (Breach of Contract) [MOVIEPASS]
 8
     39.   Plaintiffs incorporate by reference and hereby re-allege the allegations of paragraphs 1-38
 9
           of this Complaint as if fully set forth herein.
10
     40.   MOVIEPASS has breached Plaintiffs’ contracts by retaining the financial benefits
11

12         provided to MOVIEPASS by Plaintiffs while refusing either a refund or continued access

13         to the service.
14
           FOURTH CLAIM FOR RELIEF [MOVIEPASS]
15
           (Continuous Serv. Offer, Cal. Bus. & Prof. Code § 17602(a)(1)) (CA plaintiffs only)
16
     41.   Plaintiffs incorporate by reference and hereby re-allege the allegations of paragraphs 1-40
17

18         of this Complaint as if fully set forth herein.

19   42.   MOVIEPASS failed to disclose the terms of the continuous service offer, including the
20
           minimum purchase obligation, recurring charge, continuation until cancellation, length of
21
           term and cancellation policy. It did not.
22
     43.   MOVIEPASS should have disclosed the above identified terms in a clear and
23

24         conspicuous manner, in a way that could be appreciated before the offer was fulfilled,

25         and in visual proximity to its request for a consumer’s consent. It did not.
26
     44.   As a result of MOVIEPASS’ conduct, Plaintiffs have paid for a product they did not seek
27
           out, did not agree to, and have never been given adequate opportunity to cancel.
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 16
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page17
                                                                      17ofof30
                                                                             30



 1         FIFTH CLAIM FOR RELIEF [MOVIEPASS]
 2
           (Auto-Renewal Offer, Cal. Bus. & Prof. Code § 17602) (CA plaintiffs only)
 3
     45.   Plaintiffs incorporate by reference and hereby re-allege the allegations of paragraphs 1-44
 4
           of this Complaint as if fully set forth herein.
 5

 6   46.   Before the time a consumer renews a MOVIEPASS subscription, MOVIEPASS should

 7         disclose the terms of the auto-renewal offer, including the minimum purchase obligation,
 8
           recurring charge, continuation until cancellation, length of term and cancellation policy.
 9
           It has not.
10
     47.   MOVIEPASS should have disclosed the above-identified terms in a clear and
11

12         conspicuous manner, in a way that could be appreciated before the offer was fulfilled,

13         and in visual proximity to its request for a consumer’s consent. It has not.
14
     48.   MOVIEPASS is prohibited from charging the consumer’s credit card for auto-renewal
15
           without obtaining that consumer’s affirmative consent. It has not.
16
     49.   MOVIEPASS is required to provide an acknowledgement of the auto-renewal terms, the
17

18         cancellation policy, and the cancellation information in a form easily retainable. It has

19         not.
20
     50.   MOVIEPASS is required to provide an acknowledgement of the auto-renewal terms, the
21
           cancellation policy, and the cancellation information in a form easily retainable. It has
22
           not.
23

24   51.   The cancellation information to be provided should include a number/email/address or

25         other easy mechanism described clearly. If the mechanism for obtaining MOVIEPASS is
26
           online, as it was in every case here, the mechanism for cancellation must be on-line.
27
           MOVIEPASS has not complied.
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 17
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page18
                                                                      18ofof30
                                                                             30



 1   52.   As a result of MOVIEPASS’ conduct, Plaintiffs have paid for a product they did not seek
 2
           out, did not agree to, and have never been given adequate opportunity to cancel.
 3
           SIXTH CLAIM FOR RELIEF [MOVIEPASS]
 4
           (Quantum Meruit)
 5

 6   53.   Plaintiffs incorporate by reference and hereby re-allege the allegations of paragraphs 1-52

 7         of this Complaint as if fully set forth herein.
 8
     54.   None of the subscriptions entered into were contracts because the content/inventory was
 9
           exclusively controlled by MOVIEPASS. As a result, Plaintiffs paid far more than the
10
           benefit they received, and MOVIEPASS has retained Plaintiffs’ money.
11

12         SEVENTH CLAIM FOR RELIEF [MOVIEPASS]

13         (Unjust Enrichment)
14
     55.   Plaintiffs incorporate by reference and hereby re-allege the allegations of paragraphs 1-54
15
           of this Complaint as if fully set forth herein.
16
     56.   Under all of the subscriptions, Plaintiffs paid far more than the benefit they received, and
17

18         MOVIEPASS has retained Plaintiffs’ money.

19         EIGHTH CLAIM FOR RELIEF [MOVIE PASS]
20
           (CLRA) (CA plaintiffs only)
21
     57.   Plaintiffs incorporate by reference and hereby re-allege the allegations of paragraphs 1-56
22
           of this Complaint as if fully set forth herein.
23

24   58.   This conduct is in violation, inter alia, of California Civil Code sections: CLRA §§

25         1770(a)(6) – “[a]dvertising goods or services with intent not to sell them as advertised;”
26
           (7) – “[a]dvertising goods or services with intent not to supply reasonably expectable
27
           demand, unless the advertisement discloses a limitation of quantity;” (10) – “[m]aking
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 18
           Case
            Case4:18-cv-07087-DMR
                 4:18-cv-07087-DMR Document
                                    Document27-2
                                             29 Filed
                                                 Filed02/20/19
                                                       02/15/19 Page
                                                                 Page19
                                                                      19ofof30
                                                                             30



 1         false or misleading statements concerning reasons for price reductions;” and (12) –
 2
           “[r]epresenting that the subject of a transaction has been supplied in accordance with a
 3
           previous representation when it has not.”
 4
     59.   Notice was sent by Plaintiffs under CLRA § 1782(a)(2) offering Defendants the chance
 5

 6         to correct, replace or otherwise rectify the goods/services described above. See Exhibit 2.

 7         NINTH CLAIM FOR RELIEF [MOVIE PASS]
 8
           (FAL) (CA plaintiffs only)
 9
     60.   Plaintiffs incorporate by reference and hereby re-allege the allegations of paragraphs 1-59
10
           of this Complaint as if fully set forth herein.
11

12   61.   This conduct constitutes the making false or misleading statements under the California

13         FAL [Cal. Bus. and Prof. Code §§ 17500; 17535].
14
           TENTH CLAIM FOR RELIEF [HMNY]
15
           (Inducement To Breach MOVIEPASS Contracts)
16
     62.   Plaintiffs incorporate by reference and hereby re-allege the allegations of paragraphs 1-61
17

18         of this Complaint as if fully set forth herein.

19   63.   This conduct constitutes inducement to MOVIEPASS to breach its contracts with its
20
           consumers.
21
           ELEVENTH CLAIM FOR RELIEF [HMNY, MOVIEPASS]
22
           (UCL) (CA plaintiffs only)
23

24   64.   Plaintiffs incorporate by reference and hereby re-allege the allegations of paragraphs 1-63

25         of this Complaint as if fully set forth herein.
26
     65.   This conduct is unlawful, fraudulent and unfair under the California Unfair Competition
27
           law [Cal. Bus. and Prof. Code §§ 17200; 17204].
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 19
             Case
              Case4:18-cv-07087-DMR
                   4:18-cv-07087-DMR Document
                                      Document27-2
                                               29 Filed
                                                   Filed02/20/19
                                                         02/15/19 Page
                                                                   Page20
                                                                        20ofof30
                                                                               30



 1            TWELFTH CLAIM FOR RELIEF [MOVIEPASS]
 2
              (New York GBL §§ 349 and 350)
 3
     66.      Plaintiffs incorporate by reference and hereby re-allege the allegations of paragraphs 1-65
 4
              of this Complaint as if fully set forth herein.
 5

 6   67.      This conduct is consumer-oriented, materially misleading, and caused injuries to

 7            Plaintiffs.
 8
              THIRTEENTH CLAIM FOR RELIEF [HMNY]
 9
              (RICO)
10
     68.      Plaintiffs incorporate by reference and hereby re-allege the allegations of paragraphs 1-67
11

12            of this Complaint as if fully set forth herein.

13   69.      Persons who took actions that are culpable, identified above, are HMNY itself,
14
              Farnsworth, Benson and Lowe. The enterprise is an association in fact organized to
15
              determine how to operate MOVIEPASS, within the otherwise legitimate business
16
              entities, HMNY and MOVIEPASS.
17

18   70.      Alternatively, persons who took actions that are culpable, identified above, are HMNY

19            itself, Farnsworth and Benson. The enterprise is the MOVIEPASS operation itself,
20
              otherwise operating as a legitimate business entity.
21
     71.      As alleged above, Defendants have pursued this enterprise by committing two or more
22
              acts of wire fraud via email correspondence to MOVIEPASS consumers.
23

24            DEMAND FOR RELIEF

25            WHEREFORE, Plaintiffs pray for judgment against all Defendants that:
26
           A. Defendants be preliminarily and permanently enjoined from committing the acts alleged
27
              herein as well as be declared in violation of each of these laws;
28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 20
             Case
              Case4:18-cv-07087-DMR
                   4:18-cv-07087-DMR Document
                                      Document27-2
                                               29 Filed
                                                   Filed02/20/19
                                                         02/15/19 Page
                                                                   Page21
                                                                        21ofof30
                                                                               30



 1         B. Defendants be ordered to pay Plaintiffs’ actual, consequential, incidental and special
 2
              damages;
 3
           C. Defendants be ordered to pay nominal damages;
 4
           D. Defendants be ordered to provide restitution to Plaintiffs;
 5

 6         E. Defendants be ordered to pay Plaintiffs’ attorneys’ fees and costs to the extent available

 7            under the statutes sued hereunder;
 8
           F. Defendants be ordered to pay civil penalties;
 9
           G. Defendants be ordered to pay statutory damages;
10
           H. Defendants be ordered to pay interest;
11

12         I. Plaintiffs be awarded punitive and/or exemplary damages; and

13         J. Plaintiffs be awarded such other and further relief as the Court deems just and proper.
14
              JURY DEMAND
15
     72.      Plaintiffs respectfully requests a jury trial on all issues triable thereby.
16

17

18            Dated this 15th of February, 2019.

19

20
                                                           /s/ David M. Rosenberg-Wohl
                                                           David M. Rosenberg-Wohl
21                                                         HERSHENSON ROSENBERG-WOHL
                                                           A PROFESSIONAL CORPORATION
22

23

24

25

26

27

28
     FIRST AMENDED COMPLAINT ON STIPULATION, AS ORDERED [CLASS ACTION] - 21
Case
 Case4:18-cv-07087-DMR
      4:18-cv-07087-DMR Document
                         Document27-2
                                  29 Filed
                                      Filed02/20/19
                                            02/15/19 Page
                                                      Page22
                                                           22ofof30
                                                                  30




                              EXH. 1
Case
 Case4:18-cv-07087-DMR
      4:18-cv-07087-DMR Document
                         Document27-2
                                  29 Filed
                                      Filed02/20/19
                                            02/15/19 Page
                                                      Page23
                                                           23ofof30
                                                                  30




                              EXH. 2
Case
 Case4:18-cv-07087-DMR
      4:18-cv-07087-DMR Document
                         Document27-2
                                  29 Filed
                                      Filed02/20/19
                                            02/15/19 Page
                                                      Page24
                                                           24ofof30
                                                                  30




                              EXH. 2
Case
 Case4:18-cv-07087-DMR
      4:18-cv-07087-DMR Document
                         Document27-2
                                  29 Filed
                                      Filed02/20/19
                                            02/15/19 Page
                                                      Page25
                                                           25ofof30
                                                                  30




                              EXH. 2
Case
 Case4:18-cv-07087-DMR
      4:18-cv-07087-DMR Document
                         Document27-2
                                  29 Filed
                                      Filed02/20/19
                                            02/15/19 Page
                                                      Page26
                                                           26ofof30
                                                                  30




                              EXH. 2
Case
 Case4:18-cv-07087-DMR
      4:18-cv-07087-DMR Document
                         Document27-2
                                  29 Filed
                                      Filed02/20/19
                                            02/15/19 Page
                                                      Page27
                                                           27ofof30
                                                                  30




                              EXH. 2
Case
 Case4:18-cv-07087-DMR
      4:18-cv-07087-DMR Document
                         Document27-2
                                  29 Filed
                                      Filed02/20/19
                                            02/15/19 Page
                                                      Page28
                                                           28ofof30
                                                                  30




                              EXH. 2
Case
 Case4:18-cv-07087-DMR
      4:18-cv-07087-DMR Document
                         Document27-2
                                  29 Filed
                                      Filed02/20/19
                                            02/15/19 Page
                                                      Page29
                                                           29ofof30
                                                                  30




                              EXH. 2
Case
 Case4:18-cv-07087-DMR
      4:18-cv-07087-DMR Document
                         Document27-2
                                  29 Filed
                                      Filed02/20/19
                                            02/15/19 Page
                                                      Page30
                                                           30ofof30
                                                                  30




                              EXH. 2
